IN THE COURT OF APPEALS OF IOWA

                                    No. 19-2021
                               Filed February 3, 2021


JOHN SCHONDELMEYER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Mills County, Gregory W.

Steensland, Judge.



      A prisoner appeals the denial of his application for postconviction relief.

AFFIRMED.



      Nicholas A. Sarcone of Stowers & Sarcone PLC, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Heard by Doyle, P.J., and Tabor and Ahlers, JJ.
                                         2


TABOR, Judge.

      John Schondelmeyer appeals the denial of his application for postconviction

relief from two counts of sexual abuse in the second degree and two counts of

lascivious acts with a child. He claims the State violated his right to due process

by suppressing results of medical examinations conducted on the two girls who

reported the abuse. He also alleges his attorney provided ineffective assistance

of counsel. Because we find no constitutional violations, we affirm his convictions.

      I.     Facts and Prior Proceedings

      The girls, ages seven and eight, called their grandfather, “Papa John,” and

looked forward to having him babysit. But after he spent the night at their home in

late September 2013, their mother noticed the girls engaging in sexualized play.1

The girls later revealed that “Papa John” had climbed into their double bed and

touched them “in the bad spots.” Their parents went to the Mills County Sheriff’s

Office. The sheriff referred the girls to Project Harmony, a child advocacy center

in Omaha, Nebraska. At Project Harmony, the girls each participated in a forensic

interview with a social worker. After their interviews, they underwent medical

examinations, which revealed no physical evidence of abuse.

      In November 2013, the State filed a trial information, alleging

Schondelmeyer committed two counts of sexual abuse in the second degree (one

against each girl) and two counts of lascivious acts with a child (again one against

each girl). For both counts of sexual abuse, the State included this description of

the conduct: “[Schondelmeyer] licked [the child’s] vaginal area and inserted his


1The younger girl was her daughter and the older girl was her stepdaughter.
These half-sisters shared a bedroom.
                                          3


tongue inside her vagina, in violation of lowa Code Sections 709.1 and 709.3(2).”

But at trial the girls testified to different acts.        The younger girl testified

Schondelmeyer touched her “privates” under her pajamas with his hand. In similar

testimony but with more detail, the older girl recalled that their grandfather “touched

our private areas” in the front and back. She testified he used his hand and his

finger. When the prosecutor asked if she ever felt his finger “inside” of her, the

older girl said “yes.” When asked if it hurt, the witness said “yes.”

       On direct appeal, Schondelmeyer challenged the sufficiency of the State’s

evidence. He also claimed the district court mistakenly excluded an allegation of

prior sexual abuse by one of the girls. We rejected both claims and affirmed his

four convictions. State v. Schondelmeyer, No. 14-0621, 2015 WL 1817030, at *5

(Iowa Ct. App. Apr. 22, 2015).

       About one year later, Schondelmeyer applied for postconviction relief. The

application alleged that trial attorney William McGinn provided ineffective

assistance of counsel by not raising the factual variance between the trial

information and the girls’ testimony in the motion for judgment of acquittal and by

not objecting to the jury instructions for sexual abuse.

       In October 2018, Schondelmeyer amended the application to add a due-

process claim, alleging the State violated Brady v. Maryland, 373 U.S. 83 (1963),

by suppressing the written reports summarizing the girls’ medical examinations at

Project Harmony. For both girls, those reports revealed: “The pubis, the perineum,

the labia majora are all intact. The posterior forchette is intact. The hymen has a

continuous hymenal border with a smooth hymenal surface.” Both reports stated
                                            4


that a normal genital exam “neither confirms nor excludes the possibility of sexual

abuse.”

         During the postconviction proceedings, Schondelmeyer secured the expert

opinion of Dr. Ross Valone, a physician specializing in obstetrics and gynecology

with forty plus years of experience. In his deposition, Dr. Valone stated that the

physical findings meant “[t]here’s been no perforation of the hymenal orifice and

no trauma.” He said that in his experience, “digital penetration by an adult finger

in a six-year-old child will cause perforation of the hymen.” In his view, “if there’s

digital penetration, there’s generally evidence.” So here, Dr. Valone offered the

opinion: “Based on the forensic exam, I believe the girls were not telling the truth

when they claim there was digital penetration.”

         To complete the postconviction record, the State offered the deposition

testimony of attorney McGinn. He testified that the defense strategy was to impugn

the credibility of the girls. When asked about the forensic interviews, McGinn said:

“[T]he Project Harmony reports, those were something that I could—that I could

not get.” McGinn deposed the social worker but recalled “some resistance” to his

request for video recordings of the forensic interviews.2

         In his trial preparation, McGinn noticed the mention of “licking or oral sex”

only in the trial information. When he deposed the girls, they did not say that

Schondelmeyer “licked” them. McGinn acknowledged that he did not raise the

variance in moving for judgment of acquittal nor as an objection to the jury

instructions. He conceded that in hindsight he might have challenged the different



2   The State did not present those interviews at trial.
                                          5


alternative for committing the sexual abuse but reasoned “it was harmless error

not to change it.”

       As for the physical evidence, McGinn testified he couldn’t remember if he

“saw the medical examination or not.” When asked if he requested those records,

McGinn responded that his understanding was “since the State had a witness from

Project Harmony . . . that [he] would be provided with whatever was there, so [he]

didn’t think a formal request was necessary.” When confronted with the evidence

that both physical exams showed a “normal vaginal area, including an intact

hymen,” McGinn acknowledged that information would have helped impeach the

girls’ testimony.    McGinn confirmed that if the State had possessed this

information, he “would have liked to have had this, yes.” But he also agreed that

not every case of sexual abuse includes “a physical sign or injury.”

       The district court denied the application for postconviction relief. The ruling

borrowed heavily from the State’s brief in opposition to the application for

postconviction relief. On the Brady issue, the court found “no affirmative evidence

put forward by Schondelmeyer that the State had access to, or knowledge of, the

reports in question.”   On the flipside, the court noted: “[T]here is affirmative

evidence that Schondelmeyer, and his defense counsel, Mr. McGinn, knew or

should have known of the essential facts contained within the medical examination

reports.”   The court also held the medical reports were not favorable to

Schondelmeyer or material to his guilt. On the claims of ineffective assistance, the

court found McGinn’s failure to obtain the medical reports was “trial strategy” and

did not prejudice Schondelmeyer. The court also decided McGinn’s failure to
                                           6


challenge the factual variance between the trial information and the girls’ testimony

did not rise to the level of ineffective assistance of counsel.

       Schondelmeyer appeals.

       II.    Scope and Standards of Review

       In general, we review the denial of postconviction relief for correction of

legal error. Moon v. State, 911 N.W.2d 137, 142 (Iowa 2018). But we switch to

de novo review when the basis for relief implicates a constitutional right. Id.

       Before reaching the merits, we address the district court’s overreliance on

the State’s trial brief. Our supreme court has “admonished trial courts from the

wholesale adoption of one party’s advocacy because ‘the decision on review

reflects the findings of the prevailing litigant rather than the court’s own scrutiny of

the evidence and articulation of controlling legal principles.’” See Soults Farms,

Inc. v. Schafer, 797 N.W.2d 92, 97 (Iowa 2011) (quoting Rubes v. Mega Life &

Health Ins. Co., 642 N.W.2d 263, 266 (Iowa 2002)). “Normally, when the district

court incorporates verbatim a party’s brief, we will ‘scrutinize the record more

closely and carefully when performing our appellate review.’”              Id. (quoting

NevadaCare, Inc. v. Dep’t of Human Servs., 783 N.W.2d 459, 465 (Iowa 2010)).

But here, as in Soults Farms, our de novo review requires us to reach our own

findings of fact. See id. Although we engage in no heightened scrutiny, we repeat

the admonition that courts should determine the facts and apply the law so that

both sides can be confident the court fairly considered their positions.
                                        7


      III.   Analysis

      A.     Brady Violation

      Schondelmeyer opens with his due-process challenge.          To establish a

Brady violation, Schondelmeyer must prove by a preponderance of the evidence

(1) the State suppressed evidence; (2) that evidence was favorable to him; and

(3) it was material to his guilt. See DeSimone v. State, 803 N.W.2d 97, 103 (Iowa

2011). On the first prong, the State’s duty to disclose exculpatory evidence exists

even if the defense did not request Brady material. Id. And the prosecution must

learn of favorable evidence known to others acting on the State’s behalf in the

case, including law enforcement. See State v. Jones, 817 N.W.2d 11, 21 (Iowa

2012). But we do not consider evidence “suppressed” in a constitutional sense if

the defendant or his attorney knew or should have known “essential facts

permitting [them] to take advantage of the evidence.” Harrington v. State, 659

N.W.2d 509, 522 (Iowa 2003).

      On the suppression issue, the parties debate whether the prosecution—or

at least the Mills County Sheriff—possessed the Project Harmony medical

reports.3 As an alternative argument, Schondelmeyer insists Project Harmony is

“part of the investigation and prosecution team” because the sheriff and the Iowa

Department of Human Services arranged for the girls’ forensic interviews and

medical exams. But we need not wade into those disagreements.




3Schondelmeyer’s attorney exchanged emails with the sheriff’s records clerk, who
confirmed the medical reports were in their files but had no documentation as to
when the office received them.
                                        8


      Rather, we find it dispositive that attorney McGinn knew “the essential facts”

permitting him to use any favorable evidence from the child protection center. The

record shows McGinn discovered during the deposition of the girls’ mother that

they returned to Project Harmony after their forensic interviews for medical exams.

McGinn asked the mother if she had seen “any reports from the exam.” And she

answered: “just that they were healthy.” If the medical reports were of any help to

Schondelmeyer, McGinn knew about them in time to take advantage at trial. See

State v. Piper, 663 N.W.2d 894, 905 (Iowa 2003) (finding no Brady violation when

the State failed to timely disclose video crime-scene footage that reinforced

defense counsel’s understanding that investigators were unable to obtain

fingerprints from the murder victim’s body), overruled on other grounds by State v.

Hanes, 790 N.W.2d 545 (Iowa 2010).

      Schondelmeyer grants that McGinn knew the girls had undergone physical

exams but insists counsel did not know the exculpatory details.            But that

unawareness stemmed from McGinn’s own lack of diligence.4 No suppression

occurred because the defense, before trial, “had within their knowledge the

information by which they could have ascertained the alleged Brady material.” See

United States v. Griggs, 713 F.2d 672, 674 (11th Cir. 1983). True, counsel’s grasp

of the existence of witnesses—without investigative reports to help clarify what

favorable information they might have for the defense—will not immunize the State

from a Brady violation. See Harrington, 659 N.W.2d at 522. But McGinn had




4 Schondelmeyer recognizes counsel’s failure to pursue the medical reports
because he also raises this issue as an ineffective-assistance claim.
                                           9


enough information to learn that the girls’ medical exams may have strengthened

his client’s position.

       Even if the medical reports were exculpatory evidence, a question we do

not reach, we find no Brady violation. McGinn knew before trial that the reports

existed and allegedly contained facts favorable and material to the defense. We

will address his failure to act in the next section.

       B.      Ineffective Assistance of Counsel

       For relief on his claims of ineffective assistance, Schondelmeyer must show

(1) attorney McGinn failed to perform an essential duty and (2) prejudice

resulted. See Strickland v. Washington, 466 U.S. 668, 687–88 (1984); Ledezma

v. State, 626 N.W.2d 134, 141–42, 145 (Iowa 2001).             On the duty prong,

Schondelmeyer must show counsel made errors so serious he “was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

See Strickland, 466 U.S. at 687. On the prejudice prong, Schondelmeyer must

show “a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” State v. Kuhse,

937 N.W.2d 622, 628 (Iowa 2020) (quoting Strickland, 466 U.S. at 694).

       Schondelmeyer raises a trio of ineffective-assistance claims.       The first

relates to his Brady challenge.        Schondelmeyer contends attorney McGinn

performed below professional norms by failing to investigate and obtain the girls’

medical reports. The second and third claims stem from a common nucleus—the

variance between the trial information (alleging oral sex) and the girls’ testimonies

(alleging contact between Schondelmeyer’s finger or hand and their genitals).
                                        10


Schondelmeyer claims his attorney should have pointed to that discrepancy in

moving for judgment of acquittal and should have objected to the jury instructions

for the counts of sexual abuse. We will address each claim in turn.

       1.     Failure to Investigate and Obtain Medical Examinations

       Inverting his position from the Brady claim, Schondelmeyer contends

attorney McGinn knew enough about the girls’ medical exams that he breached a

material duty by not obtaining a copy of the findings from Project Harmony.

McGinn learned from deposing their mother that the reports showed the girls were

“healthy.” But McGinn did not follow up on that information. Why not? McGinn

testified he thought the State would turn over any records from Project Harmony

and that a formal request was unnecessary. Schondelmeyer argues counsel’s

failure was not strategic and prejudiced his defense.

       The State counters that McGinn did not have a material duty to investigate

and discover facts not favorable to either party. To emphasize the neutral nature

of the evidence, the State points to attorney McGinn’s testimony that the lack of

genital injury does not prove the girls did not experience sexual abuse. The same

refrain appeared in the district court’s ruling, which asserted: “It is commonly

known, especially among medical practitioners and attorneys that, just because

there are ‘no tears, hematomas, rashes, lacerations, or other evidence of injury’ in

a forensic examination does not mean that sexual assault did not occur.”5 Echoing


5 The district court quoted this testimony from Sarah Cleaver, a pediatric nurse
practitioner for Project Harmony. The State attached her deposition—taken in the
prosecution of a different defendant—to its brief in resistance to Schondelmeyer’s
postconviction application. In his motion to reconsider the postconviction ruling,
Schondelmeyer moved to strike that deposition from the record, asserting he had
no notice of its contents and no chance to cross-examine Cleaver. The district
                                          11


that sentiment, the State now asks us to “resolve this claim on the basis of medical

science and common sense: normal examination findings and a lack of hymenal

injury are not ‘favorable’” to Schondelmeyer.

       We are skeptical of the State’s appeal to “common sense” in the context of

medical    findings.      The   subject    of   “genital   trauma”    is   “sufficiently

beyond common experience” that an expert opinion is critical to deciding whether

the girls’ medical exams presented exculpatory evidence for Schondelmeyer.

White v. Frauenheim, No. 1:16-cv-01436-DAD-JLT, 2017 WL 3069690, at *7 (E.D.

Cal. July 19, 2017) (quoting Cal. Evid. Code § 801(a)).            Indeed, the State

recognizes this reality because it cites several articles from medical journals in its

brief.6 But the State did not present that information to the district court in the

postconviction proceedings. Instead, the court had the unsworn statement from

the Project Harmony reports that a normal genital exam “neither confirms nor

excludes the possibility of sexual abuse.” And pitted against that statement, the

court had Dr. Valone’s opinion that digital penetration by the finger of an adult

would “cause perforation of the hymen” in a child as young as Schondelmeyer’s

granddaughters.7       In this realm of medical opinion, we decline to depend on

common sense to resolve Schondelmeyer’s claim.




court denied the motion to reconsider without addressing the motion to strike. We
agree with Schondelmeyer that the court’s reliance on this evidence from a
different case was improper. In our de novo review, we disregard Cleaver’s
deposition.
6 The State also reiterates the expert opinion from nurse practitioner Cleaver in an

unrelated case.
7 The postconviction ruling mentioned Dr. Valone’s testimony in analyzing the

Brady claim, but the court did not rely on it or make an express finding that it lacked
credibility.
                                          12


       Schondelmeyer contends that had McGinn effectively used the findings of

normal genital exams—in tandem with the expert opinion from Dr. Valone—that

evidence would have called “into serious question the veracity of the two

complaining witnesses.” But looking at “the totality of the evidence,” we detect no

reasonable probability of a different outcome had attorney McGinn obtained the

Project Harmony medical reports.8 See State v. Ambrose, 861 N.W.2d 550, 557

(Iowa 2015) (explaining prejudice prong of Strickland).         “The likelihood of a

different result must be substantial, not just conceivable.” Id. The possibility of a

different result had McGinn obtained the medical reports does not undermine our

confidence in the outcome.

       We base this lack-of-prejudice finding on three key considerations. First,

as Schondelmeyer admits on appeal, “sex abuse can involve touching other than

digital or genital penetration, such as rubbing, fondling or touching.” For the most

part, it was this sort of “other touching” that the girls described in their trial

testimony. In fact, the younger girl denied that Schondelmeyer used his finger

when he touched her “bad spots,” affirming that he only used his hand. True, the

older girl did testify that Schondelmeyer used both his hand and his finger to touch

her “private areas.” But her answers suggesting digital penetration were vague,

brief, and led by the prosecutor’s questions:

             Q. Where did you feel his finger? . . . Did you ever feel it inside
       of you? A. Yes.


8 We need not address whether attorney McGinn breached a material duty by not
obtaining the reports in his preparation for the criminal trial. See State v. Clay, 824
N.W.2d 488, 501 n.2 (Iowa 2012) (“The court always has the option to decide the
claim on the prejudice prong of the Strickland test, without deciding whether the
attorney performed deficiently.”).
                                         13


              Q. Did it hurt? A. Yes.

Based on this testimony, it is far from clear that the eight-year-old was recounting

the sort of digital penetration necessary to “cause perforation of the hymen” as

described by Dr. Valone.9

       Which brings us to our second point—a jury is free to give the opinion of an

expert like Dr. Valone “as much weight as it thinks [that view] deserves.” See Crow

v. Simpson, 871 N.W.2d 98, 107 (Iowa 2015). We see no substantial chance that

had attorney McGinn tried to use expert testimony to impeach that isolated

response by the eight-year-old witness, the jury would have discounted the entire

testimony of both girls.

       Which segues to the third factor, the girls offered convincing testimony;

each corroborated the other’s recollections of abuse. While it is obvious—even

from the cold transcript—that neither girl relished the experience of testifying, both

gave consistent versions of what happened when Schondelmeyer babysat for

them. The State also presented testimony from the girls’ mother. In the weeks

after that overnight, she noticed unusual play among her daughters, which led her

to ask if they had “ever been touched” by an adult. Their responses prompted the

parents to contact authorities. All in all, the strength of the State’s case against

Schondelmeyer diminishes the likelihood of a different outcome had attorney

McGinn obtained the medical reports.          Under these circumstances, it is not

reasonably probable that, but for counsel’s omission, the result of the proceeding


9As the State argues: “A child’s description of something going ‘inside’ and causing
pain is not a declaration that the child sustained a hymenal injury, and cannot be
disproven by an examination that finds no such injury was sustained (if, indeed,
such findings can even be made, weeks after the event).”
                                            14

would have been different. See State v. Carey, 709 N.W.2d 547, 559 (Iowa 2006)

(noting “most important factor under the test for prejudice is the strength of the

State’s case”).

       2.      Failure to Raise Variance Between Sex Acts Alleged in Trial

Information and State’s Evidence Adduced at Trial in Moving for Judgment

of Acquittal

       Schondelmeyer’s second and third claims of ineffective assistance of

counsel stem from a variance between the facts supporting the two sexual-abuse

counts in the trial information and the girls’ testimony at trial. In the trial information,

the State alleged:

       Said Defendant, on or about the 29th day of September, 2013, in
       Mills County, Iowa, unlawfully committed Sexual Abuse upon Jane
       Doe, a child under the age of twelve (12) years, to-wit: Licked Jane
       Doe’s vaginal area and inserted his tongue inside her vagina, in
       violation of Iowa Code Sections 709.1 and 709.3(2) [(2013)].

       But at trial, the girls testified to a different sex act. See Iowa Code § 702.17

(listing five means of sexual contact, including contact between “the mouth and

genitalia” and “contact between the finger or hand of one person and the genitalia

or anus of another person”). The seven-year-old girl testified Schondelmeyer

touched her “privates” with his hand; the eight-year-old girl testified he placed his

finger “inside” her “private area.” In moving for judgment of acquittal, attorney

McGinn stressed the “inconsistencies” in the girls’ testimonies. But he did not

object to the State’s departure from the facts alleged in the trial information.

       In the postconviction proceedings, Schondelmeyer claims counsel was

remiss in not raising and litigating that “a material variance existed between the

charge as described in the trial information and the evidence adduced at trial.” He
                                          15


notes that the minutes of testimony also focused on oral sex in the girls’ bedroom.

He clarifies: “There are opaque references to touching which occurred at their

home but it is not at all clear if this touching is separate from the alleged licking or

incorporative thereof.” Schondelmeyer argues McGinn should have moved for

judgment of acquittal on those grounds.          Schondelmeyer contends he was

prejudiced because counsel “was not properly apprised of the conduct forming the

basis of the charge.”

       Answering these contentions in his deposition, McGinn testified that he did

not move for a judgment of acquittal on this variance because it would not have

made a difference: “The licking and finger are both the same . . . it could be one or

the other. It doesn’t change the charges against the defendant. The defendant is

still on notice.” Had he objected, McGinn believes the prosecutor could have

amended the trial information to conform to the proof. See Iowa R. Crim. P. 2.4(8).

       Using that testimony as a jumping off point, the State argues any breach of

duty was “non-prejudicial, because the result would have been the same, but with

an amended trial information in the case file.”          We agree with the State’s

assessment. “[A]s amendment was allowable, no prejudice resulted.” See Powell

v. State, No. 15-1004, 2016 WL 1696904, at *1–3 (Iowa Ct. App. Apr. 27, 2016).

       3.     Failure to Object to Jury Instructions Including Alternative

Definitions of Sex Acts

       In a related challenge, Schondelmeyer contends attorney McGinn breached

a duty by not objecting to the jury instructions for sexual abuse. Those instructions

defined “sex act” by listing all five alternatives from Iowa Code section 702.17.

Schondelmeyer argues that even if the State could have amended the trial
                                          16


information to conform to the proof at trial, he was “still prejudiced by the inclusion

of all the alternatives of committing a sex act in the jury instructions.”

       In response, the State argues McGinn was not ineffective in failing to object

to the instruction defining sex acts. Its argument is nuanced. Granted, defense

counsel had a duty to object to “unsupported legal theories.”           But the State

contends counsel had no similar duty to object to “extraneous portions of

definitional instructions.”10   As for prejudice, the State argues there was no

reasonable probability of a different result had counsel sought a narrower definition

of “sex acts.”

       Like the State, we discern no prejudice in McGinn’s failure to object to the

definitional instruction listing superfluous “sex act” alternatives. We are confident

the jury would have returned the same verdicts even if the definition had been

narrowed. Our confidence is bolstered by reviewing the State’s closing argument.

The prosecutor pointed to the jury instruction defining sex act and highlighted only

the alternative of contact “between the finger or hand of one person and the

genitals or anus of another.” See State v. Thorndike, 860 N.W.2d 316, 322 (Iowa

2015) (finding no prejudice from superfluous alternatives in lascivious-acts

instruction because the State “made no argument to the jury that the unsupported

alternative applied”). This claim provides no basis for postconviction relief.




10 The State cites two of our unpublished decisions in support of its position. See
Ayabarreno v. State, No. 18-1973, 2020 WL 375939, at *3 (Iowa Ct. App. Jan. 23,
2020) (distinguishing definitional instruction from marshaling instruction); State v.
Arneson, No. 16-0808, 2017 WL 4049324, at *1 (Iowa Ct. App. Sept. 13, 2017)
(rejecting challenge to “unsupported alternatives” within model jury instruction’s
five-part definition of the term “sex act”).
                                        17


       After reviewing all three of Schondelmeyer’s claims of ineffective assistance

of counsel, we find no prejudice from the alleged errors, either individually or

cumulatively. See Clay, 824 N.W.2d at 501–02. We thus affirm the denial of

postconviction relief.

       AFFIRMED.